Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 27, 2020

The Court of Appeals hereby passes the following order:

A20A1581. YANNI PIZZA, LLC v. ALL SAINTS EPISCOPAL CHURCH, INC.

      On January 30, 2020, the trial court entered an order ruling on post-judgment
motions in this dispossessory case. On February 6, 2020, Yanni Pizza, LLC filed two
notices of appeal from that order. The first appeal was docketed as Case Number
A20A1580. This is the appeal transmitted from the second order. Because this appeal
is duplicative of A20A1580, it is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/27/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.